Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al (2021/0191558).
Consider claim 1, Jung et al teach an electronic apparatus and method (par. 0047) comprising: a case including a first frame and a second frame configured to slide and extend with respect to the first frame (par. 0049; first and second plate); a flexible display wound over a first surface and a second surface of the case, wherein a first area of the flexible display on the first surface is increased or decreased in size based on a sliding movement of the second frame with 
Consider claim 2, Jung et al teach wherein the controller is configured to display the at least the portion of the content associated with the event in the first area while the first input is maintained (par. 0095; 0102; 0108; user can specified of display content in any display areas).
Consider claim 3, Jung et al teach wherein the controller is configured to display the at least the portion of the content associated with the event in the first area in response to a proximity sensor input (par. 0081; 0095; touch and release).
Consider claim 4, Jung et al teach wherein the controller is configured to activate detection for the first input on the second area based on the event (par. 0102; 0105; event notification).
Consider claim 6, Jung et al teach wherein the controller is configured to display at least a portion of the content associated with the application in the second area in response to a second input to the first area (par. 0095; 0102; 0108).
Consider claim 7, Jung et al teach wherein when the at least the portion of the content associated with the application is displayed in the second area and a third input to the second area is identified, the controller is configured to display the at least the portion of the content associated with the application in the first area in response to the third input (par. 0095; 0102; 0108).

Consider claim 9, Jung et al teach wherein the controller is configured to: generate one or more images of the content displayed in the first area in response to a second input to the second area, and display at least a portion of the generated one or more images in the first area in response to a third input to the second area (par. 0080; 0082; displaying of content or event notification on the specified display area).
Consider claim 10, Jung et al teach wherein the third input includes a first touch input and a second touch input on the second area, and wherein the controller is configured to display at least a portion of an image among the one or more images in the first area in response to a position change of the first touch input (par. 0095; touch and touch release).
Consider claim 11, Jung et al teach wherein the information associated with the event includes an image of a color corresponding to the event (par. 0080; 0177), and wherein the content associated with the event includes at least one of a text or an image related to the event (par. 0079; 0121).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2021/0191558) in view of Connor (2016/0349790).
Consider claims 5 and 16, Jung et al teach wherein the controller is configured to: display the at least the portion of the content associated with the event in the second area (par. 0078; 0080). Jung et al did not explicitly suggest control a screen brightness corresponding to the first area or the second area based on an orientation of the electronic apparatus. Connor teaches a wearable computer display devices for the arm, wrist or arm where the wearable device having a display whose brightness automatically adjusted based on the orientation/position of the device (abstract; par. 0149; 1075). Connor known concept of adjusting brightness tot the portable device is applicable to Jung’s et al flexible extendable display device and would have been recognized by one skill in the art as applicable to any portable device such as Jung et al flexible extendable display device and the result would have been predictable and resulted in improvement of the flexible display device by conserving power when not needed. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was made.
Allowable Subject Matter
Claims 12-20 are allowed.
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the user can watch a video on the front surface of the device and can be notified about a received event. If the user wants to see more information about the event, the user can touch or provide an input on the rear surface of the case. Thus, the user can more easily view the video on the front surface of the device without interruption) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument, with respect to claim 2, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “displaying the content of the event on the front surface only as long as an input is maintained on the rear surface of the case”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
November 16, 2021